Citation Nr: 1717111	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  06-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for asthma and aspergillosis associated with asthma, on an extraschedular basis.  

2.  Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1990 to March 1991 and from November 1992 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2006 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran filed a claim for an increased rating for her service-connected asthma.  Service connection had been in effect for asthma under Diagnostic Code (DC) 6602 since 1995, and a 30 percent disability rating was in effect.  In January 2012, the Board remanded these claims for further development.  

In a November 2013 rating decision, the RO granted service connection for asthma with aspergillosis and assigned a 50 percent disability rating under DCs 6602-6838, effective from March 3, 2006, the date the Veteran's claim for an increased rating was received.  

In a January 2015 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for asthma and aspergillosis associated with asthma, on a schedular basis.  The Board remanded the claim for referral to the Director of the Compensation Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b).  In a November 2016 administrative decision, the Director of the Compensation Service granted the entitlement to extra-schedular evaluation for the Veteran's asthma with aspergillosis and assigned a 10 percent rating 

The Veteran did not appeal the Board's denial of a schedular rating in excess of 50 percent for asthma with aspergillosis.  Thus, that issue is not before the Board.  However, the Court of Appeals for Veterans Claims (Court) has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the Veteran has not expressed satisfaction with her 60 percent extraschedular rating.  Thus, the issue remains in appellate status.

The Veteran provided testimony at a May 2011 Travel Board hearing at the RO before a Veterans Law Judge who no longer works for the Board.  She also provided testimony before the undersigned Veterans Law Judge at an October 2014 hearing at VA's central office in Washington, D.C.  Transcripts of both hearings are associated with the claims folder.


FINDINGS OF FACT

1.  In November 2016 the Director of Compensation Service granted entitlement to an additional 10 percent extraschedular rating to be combined with the schedular 50 percent evaluation for asthma with aspergillosis. 

2.  The functional impairment of the Veteran's asthma with aspergillosis does not exceed the impairment contemplated by a 60 percent extraschedular rating.  

3.  The Veteran has not shown that she is unable to secure and follow a substantially gainful occupation as a result of her service-connected disabilities prior to May 7, 2009.

4.  The record evidence is at least in relative equipoise as to whether the Veteran is rendered unemployable by her service-connected asthma with aspergillosis from May 7, 2009.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 for asthma and aspergillosis associated with asthma, on an extraschedular basis are not met.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321.

2.  The criteria for TDIU prior to May 9, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2016). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for TDIU on the basis of asthma and aspergillosis associated with asthma alone, from May 9, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Letters sent to the Veteran in March 2006 and June 2009 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; VA treatment records; private treatment notes; Social Security Administration (SSA) records and evidence submitted by the Veteran, including her lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in March 2006, November 2008, and July 2013.  Addendum medical opinions were also issued in April 2006 and October 2013.  The Board finds the examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and her lay assertions and current complaints, and because it described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

In January 2012, the Board remanded the Veteran's increased rating claim for asthma for a contemporaneous VA examination and procurement of outstanding medical treatment records.  Additional records were associated with the claims file and the Veteran was afforded the requested examination in July 2013.  In January 2015, the Board remanded the Veteran's asthma claim for extraschedular consideration.  The Board also remanded for adjudication of the Veteran's TDIU claim.  The RO referred the claim to the Director of Compensation Service, and a decision was submitted in November 2016.  The RO readjudicated the Veteran's TDIU claim an issued a supplemental statement of the case (SSOC) in November 2016.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during Board hearings in May 2011 and October 2014, at which time the assigned Veterans Law Judges explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judges' duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor her representative has contended, and the evidence does not otherwise show, that the Veterans Law Judges failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Relevant Legal Principles  

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating in Excess of 60 Percent for Asthma on an Extraschedular Basis 

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

Here, the Board remanded the claim for referral to the Director of the Compensation Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See January 2015 Board Decision.  In a November 2016 decision, the Director of Compensation Service found that the Veteran's asthma with aspergillosis symptoms were not contemplated by the regular rating criteria and showed a disability level greater than the schedular rating criteria for assignment of a 50 percent evaluation.  Thus, the Director assigned an extraschedular evaluation of 10 percent in addition to the scheduler 50 percent rating assignment.    

The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."). Indeed, the Board is permitted to review the entirety of the proceedings below.  
38 U.S.C.A. § 7104 (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision to award a 10 percent extraschedular rating was appropriate under all three elements set forth in Thun.  Anderson, 22 Vet. App. at 428. 

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

As such, in reviewing the Director's decision de novo, the Board finds that the competent lay and medical evidence of record indicates an extraschedular evaluation in excess of 60 percent is not warranted.  

The General Rating Formula for Mycotic Lung Disease, to include aspergillosis, is found in 38 C.F.R. § 4.97, Diagnostic Code 6838.  The criteria for a 100 percent rating are chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  The criteria for a 50 percent rating are chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.

Under Diagnostic Code 6602, a 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  

Turning to the evidence of record, private treatment records show that the Veteran was hospitalized for an asthma exacerbation with cough and shortness of breath in April 2005.  It was noted that she reported increasing asthma attacks, as many as several per day, over the past several weeks.  A previous lung biopsy was negative.  The doctor assessed uncontrolled asthma with frequent attacks.

VA treatment records from April 2005 show that the Veteran reported difficulty sleeping due to frequent coughing spells and shortness of breath.  The VA clinician prescribed steroid medications, with a notation that she had previously been taking sub-optimal medications for chronic treatment.  

Treatment notes from the same month indicate that the Veteran had been admitted to the hospital for asthma on one occasion in the past year, that she used albuterol and a nebulizer eight times per day, and that she woke up in the middle of the night with shortness of breath every night.  The clinician noted "severe persistent asthma."  No fever, weight loss, night sweats, or hemoptysis was noted.  

A May 2005 pulmonary function test performed one week after an asthma exacerbation revealed an FEV-1 of 80 percent predicted, and an FEV1-FVC of 94 percent, which does not meet the criteria for a disability rating in excess of 50 percent under Diagnostic Code 6602.

An August 2005 chest x-ray revealed no pulmonary pathology.  A September 2005 pulmonary function test revealed a predicted FEV-1 of 85 percent predicted and an FEV-1/FVC of 91 percent, reflecting disability less severe than the criteria for a 60 percent disability rating under DC 6602.

The Veteran was afforded a VA examination in March 2006.  The examiner noted seven asthma exacerbations in 2005.  Currently, the Veteran reported a productive cough, but denied any hemoptysis and/or anorexia.  She also reported dyspnea on exertion and at rest.  She stated she was unable to walk distances greater than 100 yards, and that she experienced asthma attacks three to four times per week.  She was not currently taking steroid medications.  On physical examination, lungs were clear to auscultation, but decreased air movement was noted throughout the fields.  The VA examination report includes an April 2006 pulmonary function test (conducted after the examination itself) that reveals an FEV-1 of 79 percent predicted, suggesting moderate obstructive ventilator impairment, and an FEV-1/FVC of 91 percent.  A chest x-ray revealed no acute pulmonary infiltrates.  

In an April 2006 addendum to the March 2006 VA examination, the examiner wrote that the Veteran had a well-documented history of exaggeration and misstatements of many issues related to her physical and emotional status.  Therefore, the VA examiner stated it was impossible to state how severe, or not severe, her respiratory/asthmatic symptoms actually are.  Moreover, the examiner stated there was a dysynchrony between her reported symptoms and her objective testing results and medication use.  

An April 2007 pulmonary function test revealed an FEV-1 of 69 percent predicted, again revealing moderate obstructive ventilatory impairment, and an FEV-1/FVC of 88 percent.  The VA clinician noted that her asthma was now better-controlled, and that it had improved without steroids.  

In September 2007, the Veteran was prescribed a trial of nasal steroids.  It was also noted that she had a positive allergy test to aspergilla.  

In August 2008, the Veteran was hospitalized for an asthma exacerbation, with difficulty breathing.  It was noted that her current symptoms were exacerbated by an intercurrent upper respiratory infection.  She reported intermittent episodes of coughing spells, and stated that her symptoms occasionally interfered with her work.    

She was afforded another VA examination in November 2008.  She reported a constant productive cough, greenish sputum, and anorexia.  She denied hemoptysis.  She stated she could walk up to half a mile before experiencing dyspnea on exertion.  She had gone to the emergency room three to four times in the last year for asthma.  She used albuterol four times per day as well as a mometasone inhaler.  She was not taking any steroids.  A pulmonary function test revealed an FEV-1 of 75 percent and an FEV-1/FVC of 89 percent, consistent with previous pulmonary function tests.  

VA treatment notes from November 2009 indicate that the Veteran's asthma bothered her three to four times per week, and that it was moderate in severity and not well-controlled.  She was taking albuterol and using an inhaler, but was not taking any steroid medication at the time.  

She was afforded another VA examination in July 2013.  She reported daily dyspnea, some chest tightness, and frequent visits to the emergency room for asthma exacerbations.  The VA examiner noted that her asthma required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, and that she had had two such courses during the past twelve months.  She also received zolair injections every two weeks to treat her aspergillosis.  In addition, the Veteran used inhalational bronchodilator therapy and anti-inflammatory medication on a daily basis.  Her condition did not require oral bronchodilators or antibiotics.  There had been no episodes of respiratory failure in the past year, and the Veteran saw a physician less frequently than monthly in the past year for required care of asthma exacerbations.  

The July 2013 VA examiner did not indicate any signs or symptoms of mycotic lung disease, including cough, hemoptysis, suppressive therapy, fever, night sweats, or weight loss.  A February 2013 chest x-ray revealed no evidence of acute cardiopulmonary process.  A pulmonary function test showed an FEV-1 of 73 percent predicted and an FEV-1/FVC of 92 percent.  The examiner noted that the FEV-1/FVC most accurately reflected the Veteran's level of disability.  

In an October 2013 addendum to the July 2013 VA examination report, the VA examiner assessed asthma, status post multiple intubations, with intermittent hemoptysis and allergic bronchopulmonary aspergillosis.  The examiner acknowledged that the pulmonary function tests alone do not adequately reflect the burden of her illness.  Rather, the examiner stated that assessment of the burden of her asthma must take into account the time it takes her (four hours every two weeks) to travel to and from the VA medical facility and to received omalizumab injections which endeavor to control her allergic reaction to aspergillosis, her constant vulnerability to a host of allergic triggers, and the side effects of chronic treatment with system steroids, including weight gain.

VA treatment records from July 2016 show persistent asthma with recent exacerbations.  The treating physician indicated that allergens likely played a significant role in inducing symptoms.  It was noted that the veteran was last seen by a pulmonologist in December 2015 and has had four emergency department visits over the past year for asthma exacerbations.  The physician also indicated that the Veteran had just completed a course of antibiotics and a Prednisone taper.  The Veteran had also been receiving regular injections for aspergillosis.

The Veteran's 50 percent schedular rating the criteria of 50 percent rating accounts for her chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  Because the evidence of record does not demonstrate the presence of persistent fever, weight loss, night sweats, or massive hemoptysis the Veteran does not meet the criteria for a 100 percent scheduler rating under DC 6838.    

In addition, pulmonary function tests have not revealed the necessary criteria for a 60 percent or higher disability rating under DC 6602 (FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In fact, during the most recent 2013 VA examination, it was noted that the Veteran saw a physician less frequently than monthly for exacerbations and only took two courses of steroid medication in the past year.  

While the Veteran does not meet the schedular criteria for a rating of 60 percent under DC 6602, the Board finds that the Veteran's exceptional or unusual symptoms to include constant dyspnea with physical limitation, frequent asthma exacerbations requiring emergency medical treatment and intubations cause a level of functional impairment that most nearly approximate the level of impairment contemplated for a 60 percent rating.  

The Board finds, however, that an extraschedular rating higher than 60 percent is not warranted.  An extraschedular rating is determined based on the average impairment in earning capacity resulting from the unique disability picture.  Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there is no guidance as to the specific rating that should be assigned in any particular case.  See Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  The Board has sought to match the level of impairment caused by these extraschedular symptoms to the level of severity contemplated by rating criteria for the disability.  The Board finds that the schedular criteria provide guidance to how extra-schedular symptoms should be rated.  In this regard, the Veteran's asthma with aspergillosis symptoms that are not contemplated by the schedular rating criteria do not meet the level of impairment caused by chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis (i.e. the criteria for a 100 percent schedular rating under DC 6838).  See 38 C.F.R. § 4.97, DC 6838.  Similarly, the Veteran's exceptional or unusual symptoms do not cause the level of impairment associated with FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications (i.e. the criteria for a 100 percent rating under DC 6602).  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.  

In sum, upon review of the totality of the record, the Board concludes that the preponderance of the evidence supports the Director's conclusion, and an extraschedular rating in excess of 60 percent is denied.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Total Disability Rating Based on Individual Unemployability

The Veteran asserts that she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

A total rating for compensation based on individual unemployability (TDIU) is an element of all increased rating appeals.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Notably, while the Veteran's claim of entitlement to increased ratings for asthma and mitral and tricuspid valve thickening was pending, she submitted a claim for TDIU on May 7, 2009.  The Veteran was assigned a 100 percent combined schedular rating effective May 7, 2009.  A 100 percent disability rating does not necessarily render the issue of entitlement to a total disability rating based on individual unemployability moot.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).
In such cases, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Id.  Thus, the Board must consider whether the combined effects of the Veteran's service-connected disabilities rendered her unemployable prior to May 7, 2009.  The Board must also consider whether she was rendered unemployable due to a single disability from May 7, 2009.  

Here, prior to May 7, 2009 the Veteran was service connected for asthma and aspergillosis at 60 percent, hysterectomy with bilateral oophorectomy at 50 percent, residuals of post-operative patellofemoral syndrome of the right knee at 20 percent, residuals of right ankle fracture with degenerative arthritis at 10 percent, chondromalacia of the left knee at 10 percent, painful scars of the right ankle at 10 percent, left ovarian cyst at 0 percent, mitral and tricuspid valve thickening at 0 percent, and surgical scars of the right ankle at 0 percent.  The Veteran's combined disability rating is 90 percent.  Thus the combined rating satisfies the schedular TDIU requirements.  As such, the Board must determine whether the Veteran is, in fact, unemployable due to her service-connected disabilities.  


Prior to May 7, 2009

Here, the Board finds that the preponderance of the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation based on the combined effects of her service-connected disabilities prior to May 7, 2009. 
  
The evidence indicates that the Veteran was last employed in April 2009 by Juzo, Inc., as a laundry and dyeing worker and prior to that she held numerous temporary positions doing warehouse work and medical assisting.  See July 2009 VA Form 21-8940.   

In an April 2009 letter, the Veteran's former employer wrote a letter to her doctor indicating that she expressed concerns regarding her severe asthma attacks.  The former employer indicated that the company was concerned about the Veteran's safety and asked the Veteran not to return to work until they determine whether the substances the Veteran is exposure to would trigger asthma attacks. 

In an April 2009 response, the Veteran's physician, Dr. G.F.K., stated, 

It is possible for some of the chemicals that the Veteran is exposed to at work to trigger occupational asthma in a few susceptible individuals, and medical history would be the most important factor in these cases.  In this particular case, she denies having symptoms while she is actually working with these chemicals, so history is not consistent will occupational asthma at this time.  She does state that some of the perfumes that the daytime workers wear cause some symptoms for her, so she should try to avoid working the same shift as these workers, and also minimize the amount of overlap of her shift with theirs.  Of course, she should continue to wear respiratory protective equipment, e.g. mask, whenever it is recommended.  She is cleared to work at this time and should report if her symptoms worsen or occur while she is actually using these chemicals.  

In an April 2009 memorandum, the Veteran's former employer indicated that the Veteran could return to work but that the company could not eliminate the overlap between her shift and the subsequent one because it would cause undue hardship.  The company further indicated that while they would continue to remind other employees to limit the use perfume or cologne, there is no way to assure that she will not be exposed to it in the work place.  The company also advised her that she was welcome to wear her own respiratory protective equipment at work.  The company also submitted copies of the memoranda sent to employees advising them not to wear perfumes and colognes.  

With respect to the Veteran's other service connected disabilities, the evidence does not show that her symptoms rendered her unemployable prior to May 7, 2009.   She maintained gainful employment despite her other service-connected disabilities until April 2009 when she reported that her job was impacting her service-connected asthma with aspergillosis.  The record indicates that the Veteran had her doctor's approval to return to work and chose not to despite her employer's efforts to make reasonable accommodations.  As such, the Board finds that the combination of the Veteran's service-connected disabilities did not render her unemployable prior to May 7, 2009.  

From May 7, 2009

First, the Board will consider the Veteran's service connected asthma with aspergillosis.  With respect to the period from May 2009, the Board finds that the evidence is conflicting as to whether her asthma renders her unemployable.

During the May 2011 hearing, the Veteran reported that her she is unable to leave her house often as a result of her service-connected asthma.  She stated that she must control her environment and the things she is exposed to.  She does not wear perfume and cannot allow be around anyone wearing perfume.  She further reported that she had to pay for an air filtration to be put in her vehicles.  She also reported that she has a medical assistant degree and has tried to work in that field.  She reported doing work in home health care but reports that she is unable to because of her service-connected knee.  She reported "giving up on interviews" about 8 months prior.  She reported that hospitals have indicated they cannot accommodate her allergies and sensitives to perfumes.  See also October 2014 Hearing Transcript. 

During a September 2009 VA mental health examination, the Veteran reported that she was currently working on a degree in health service management at DeVry University but that she has difficulty sustaining employment following her military career.  She reported that she had recurrent conflicts with employers that have led to termination/dismissal.   

The Veteran's vocational rehabilitation documents are also of record.  A July 2012 letter indicates that the Veteran's vocational rehabilitation counsel found that it was not feasible for her to benefit from a program designed to return her to gainful employment.  The counselor further stated, "Thus determination is made after spending the past months assessing your work behaviors through a work adjustment program and a community based work experience.  Though we determined that you are a capable worker, the chronic attendance issues based on the severity of your medical conditions and ongoing medical appointments interfere with your ability to attend training consistently.  It is apparent that you will not be able to maintain competitive employment until you medical condition improves, allowing you to attend work on a more regular basis."  

In addition, the July 2013 VA examiner opined that the Veteran's asthma does not impact her ability to perform sedentary employment.  However, in an October 2013 addendum to the examiner acknowledged that the Veteran's pulmonary function tests alone do not adequately reflect the burden of her illness to include the time it takes her (four hours every two weeks) to travel to and from the VA medical facility and to received omalizumab injections which endeavor to control her allergic reaction to aspergillosis, her constant vulnerability to a host of allergic triggers, and the side effects of chronic treatment with system steroids, including weight gain. 

In view of the totality of the evidence including the July VA examiner's opinion that the Veteran's asthma does not preclude sedentary employment, the Veteran's statements regarding the functional impact of her asthma symptoms, the nature of the Veteran's allergies and sensitivities to scents, and the VA treatment records indicating that the Veteran must continually seek treatment for her asthma exacerbations, the Board finds that the evidence is in relative equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation as a result of her service-connected asthma with aspergillosis.  Accordingly, entitlement to TDIU from May 7, 2009 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds that the preponderance of the evidence weighs against a finding that the Veteran is rendered unemployable as a result of any of her remaining service-connected disabilities.  

Turning to the Veteran's service-connected PTSD, in a June 2011 mental health assessment, Drs.  D.C.V. and M.M. reported as follows:

It is not possible to conclude that [the Veteran] would be permanently unemployable given the diverse range of employable give the diverse range of employment opportunities and setting that may exist, however, due to the Veteran's present level of mental health symptoms and medical issues; she is not likely to be able to maintain employment at this time.  Please note that [the Veteran's] difficulty in in maintaining employment at this time is most likely due to multiple reasons including her present physical health condition and her current moderately severe level of mental health issues including both her Axis I and Axis II pathologies.  Having examined the Veteran's medical records and having personally treated both her substance dependence and her PTSD symptoms, it is our professional opinion that the Veteran's positive progress will continue as she is a determined, creative, and intelligent individual committed to her recovery.  

An October 2013 VA psychological assessment indicated that as a result of the Veteran's PTSD symptoms, she has difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work or a work like setting.  The Veteran was also afforded a VA psychiatric assessment in June 2016.  The examiner found that the Veteran's mental status remains close to that noted in her initial October 2013 VA examination for PTSD.  The examiner reported that there was no evidence of recovery or deterioration.  

The Board acknowledges that although the Veteran's PTSD symptoms are severe, the Veteran's schedular rating properly compensates her for the average impairment in earning capacity.  However, the evidence does not show that the Veteran's PTSD symptoms, solely, render her unemployable. 

With respect to the remainder of the Veteran's service-connected disabilities to include hysterectomy with bilateral oophorectomy, residuals of post-operative patellofemoral syndrome of the right knee, residuals of right ankle fracture with degenerative arthritis, chondromalacia of the left knee, painful scars of the right ankle, left ovarian cyst, mitral and tricuspid valve thickening, and surgical scars of the right ankle, the evidence does not show that any single disability renders the Veteran unemployable.  

The Veterans VA treatment notes indicate that the Veteran reported that she does not work due to being "tired all the time."  See June 2010 VA Treatment Note.  In addition, a May 2010 VA treatment note indicates that she worked as a home health aide but was recently fired.   Notably, SSA records indicate that in August 2010, the Veteran reported severe complex migraine headaches as the reason she is unable to work.   

In a July 2011 letter, the Veteran's physician, Dr. G.F.K, stated, "[The Veteran] has a history of 80 percent service connected disability as listed below . . . She also has severe migraine headaches, sometimes complicated by hemiplegia, with 2 recent hospital admissions.  It is my opinion that she is unable to work at this time."  The Board notes that Dr. G.F.K. did not specifically discus the individual impact of each of the Veteran's service-connected disabilities and did not provide a rationale for his opinion.  As such, it is afforded limited probative value. 

The Veteran has not asserted and the evidence does not show that her service-connected hysterectomy with bilateral oophorectomy, painful scars of the right ankle, left ovarian cyst, and surgical scars of the right ankle impact her ability to work.  In fact, a February 2017 VA examiner indicated that the Veteran's scars would not impact her ability to work.  

Regarding the Veteran's hearing disability,  in an August 2013 addendum opinion the VA examiner reported that the Veteran's service connected mitral and tricuspid valve thickening does not impact any daily activity functioning or employability for either sedentary or physical employment.  The examiner stated that the Veteran has normal left ventricular size and function.  

Finally, as to the Veteran's right knee and ankle disabilities the Veteran asserts that these conditions impact her ability to work.  See October 2014 Hearing Transcript.  
In addition, the VA examinations of record indicate that the Veteran's service-connected right ankle and knee conditions would prevent her from doing any work that involves prolonged periods of time on her feet.  See August 2009 VA Examination Report; October 2014 VA Examination Report; February 2017 VA Examination Report.  Nevertheless, the evidence does not show that either of these disabilities individually render the Veteran unemployable.   

In sum, the evidence does not persuasively support a finding that any other single service-connected disability, besides asthma with aspergillosis, renders the Veteran unemployable.  See 38 C.F.R. §4.19.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 60 percent for asthma and aspergillosis associated with asthma, on an extraschedular basis is denied.  

Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU) prior to May 7, 2009 is denied.  

Entitlement to a total disability rating due to unemployability based on the single disability of asthma and aspergillosis associated with asthma from May 7, 2009 is granted; therefore, entitlement to special monthly compensation under 38 U.S.C.A. § 1114, subsection (s) is granted from May 7, 2009. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


